Citation Nr: 1736285	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  11-19 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for a left shoulder disability.

2. Entitlement to service connection for a lumbar spine disability.

3. Entitlement to service connection for a left leg disability, including as due to a lumbar spine disability.

4. Entitlement to service connection for a left hand/finger disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from November 1984 to November 1988.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a November 2009 RO decision.

In a November 2016 rating decision, the RO granted service connection and a 70 percent rating for posttraumatic stress disorder (PTSD), effective March 9, 2011. This issue is no longer in appellate status, since the Veteran did not appeal the rating or effective date assigned in this decision. See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating he must separately appeal for a higher rating and earlier effective date since these are "downstream" issues from his initial claim for service connection).

A hearing was held in May 2017 before the undersigned Veterans Law Judge (VLJ) of the Board, and a transcript of this hearing is of record.

In a November 2016 rating decision, the Agency of Original Jurisdiction (AOJ) stated that the issue of entitlement to a TDIU was raised, but adjudication of this issue was deferred, pending receipt of a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) from the Veteran, and development of the claim. The Veteran recently submitted a VA Form 21-8940 and a waiver of RO review in May 2017. Although this issue was discussed at the May 2017 hearing, the issue is not in appellate status and is referred to the AOJ for appropriate action.


FINDINGS OF FACT

1. The preponderance of the competent and credible evidence shows that the Veteran's current left shoulder disability did not manifest during active service, arthritis was not manifested to a compensable degree within the first post-service year, and the disability is not otherwise related to service.

2. The preponderance of the competent and credible evidence shows that the Veteran's current disabilities of the low back, left leg, and left hand (other than a left index finger scar) did not manifest during active service, arthritis was not manifested to a compensable degree within the first post-service year, and the disabilities are not otherwise related to service.

3. Resolving reasonable doubt in his favor, the Veteran has a scar of the left index finger which is attributable to service.


CONCLUSIONS OF LAW

1. A left shoulder disability was not incurred in or aggravated by the Veteran's service and may not be presumed to have been so incurred or aggravated. 38 U.S.C.A. §§ 1110, 1131, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2. A low back and left leg disability were not incurred in or aggravated by the Veteran's service and may not be presumed to have been so incurred or aggravated. 38 U.S.C.A. §§ 1110, 1131, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

3. A left hand disability (other than a left index finger scar) was not incurred in or aggravated by the Veteran's service and may not be presumed to have been so incurred or aggravated. 38 U.S.C.A. §§ 1110, 1131, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

4. The requirements for establishing service connection for a left index finger scar have been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has duties to notify and assist a claimant with his claim. VA's duty to notify was satisfied by letters dated in February and April 2009. See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claim, which is obtainable, and therefore appellate review may proceed without prejudicing him. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Bernard v. Brown, 4 Vet. App. 384 (1993). The Veteran has submitted written statements, and hearing testimony in support of his claim. VA has obtained service treatment records (STRs), VA and private medical records, records from the Social Security Administration (SSA), assisted the appellant in obtaining evidence, afforded the appellant physical examinations, and obtained medical opinions as to the etiology of the claimed disabilities. All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

The Veteran was afforded a hearing before the Board and a copy of the transcript is of record. There is no allegation that the hearing provided to the Veteran was deficient in any way and further discussion of the adequacy of the hearing is not necessary. Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016). 

The Veteran initially suggested that the October 2009 VA examinations were inadequate. See his July 2011 substantive appeal. Additional VA compensation examinations of the claimed disabilities were conducted in July 2015.

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens, supra (applying Scott to duty to assist argument).

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (2016). Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned. 38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d). 

A Veteran is presumed in sound condition when examined and accepted for service, except for defects or disorders noted at entrance to service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b). Only such conditions as are recorded in examination reports are to be considered as noted. 38 C.F.R. § 3.304(b).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

The nexus element may be fulfilled by (1) a nexus opinion or (2) competent and credible evidence showing that the veteran has experienced frequent and persistent symptoms of the disease since service. 38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. §§ 3.303(a), (d); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).   

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, the tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Moreover, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such diseases during the period of service. This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service personnel records reflect that the Veteran served on active duty in the U.S. Navy from November 1984 to November 1988, and his primary military occupational specialty (MOS) was boiler technician fireman.

Left Shoulder Disability 

The Veteran contends that he has a current left shoulder disability of arthritis and bursitis due to a left shoulder injury while performing push-ups during boot camp in service. In his original service connection claim in January 2009, the Veteran asserted that his left shoulder disability began in 1983.

In a statement received in March 2009, the Veteran stated that he had left shoulder and hand disabilities due to injuries in service, which caused him to drop things if he lifted them over his head. He also stated that he had fallen off ladders due to his arm giving out and shifting his weight, and then reinjuring his back.

A review of the evidence reflects that the Veteran has been diagnosed with a current left shoulder disability, to include a rotator cuff tear, impingement, tendonitis, and arthritis. Consequently, the determinative issue is whether or not this disability is attributable to his military service.

A July 1984 entrance medical examination was negative for pertinent abnormalities.
Service treatment records reflect that in January 1985, the Veteran was seen for complaints of left shoulder pain for four weeks. He reported that the pain began after doing physical training and push-ups. He denied blunt trauma. On examination, there was mild tenderness to palpation of the anterior aspect of the left shoulder and full range of motion. There were no signs of edema. The diagnostic assessment was musculoskeletal strain.

In mid-January 1985, the Veteran reported that his shoulder pain had improved, but had pain in the joint ever since he was mashed. On examination, there was full range of motion and increased tenderness, with tenderness to palpation of the left shoulder joint. Circulation and neurological examination was normal. The diagnostic assessment was secondary bursitis of the left shoulder. Subsequent service treatment records are negative for complaints, treatment or diagnosis of a left shoulder disability.

A September 1985 medical examination was negative for pertinent abnormalities. In a September 1985 report of medical history, the Veteran denied a history of painful or "trick" shoulder or elbow, and arthritis, rheumatism or bursitis. On separation examination in August 1988, the Veteran's upper extremities were normal. In an August 1988 report of medical history, the Veteran stated that he was in good health. He denied a history of painful or "trick" shoulder or elbow, and  rheumatism or bursitis.

A post-service October 1996 VA outpatient treatment record reflects that the Veteran was seen a few weeks ago for right shoulder pain, which had been a chronic baseline problem. He did not offer any complaints with regard to his left shoulder. In November 1996 he reported left shoulder pain; the pertinent diagnosis was chronic shoulder pain. In December 1996 he reported that his shoulder was improved. In August 1997, he reported significant limitation of use of the left shoulder with inability to raise his arm while holding any weight in his hand. He had a similar problem last year, associated with marked bicipital tenderness and loss of range of motion on the right side. An X-ray at that time was negative, and his symptoms gradually resolved with increased use of Motrin and heat treatments. Currently he had pain and limitation of motion of the left arm. In April 1998, a physician noted cogwheeling movement from biceps contraction when he moved his left elbow and shoulder.

VA outpatient treatment records reflect that in September 2001, he had a prior medical history of impingement syndrome of the left shoulder. In November 2004, the Veteran had a history of chronic back and shoulder pain. An April 2005 physical therapy note reflects that he had a new diagnosis of left rotator cuff syndrome; the Veteran reported that his symptoms were intermittent.

A June 2008 psychological evaluation performed for SSA reflects that one of the Axis I diagnoses was malingering. In a May 2011 decision, the SSA determined that the Veteran was not disabled. It was noted that the Veteran was previously a recipient of Supplemental Security Income (SSI) until April 2008, when it was determined that he had medical improvement sufficient to remove him from pay status.

A private medical record from P.A.S., MD dated in September 2008 reflects that the Veteran complained of bilateral shoulder pain. On examination, the Veteran had pain and crepitation in both shoulders. The pertinent diagnosis was impingement tendinitis of both shoulders.

In October 2008, the Veteran's VA problem list included left shoulder pain, diagnosed in September 2001. He reported that he worked as a painter, dry waller, roofer, cook and press operator. He was receiving disability benefits from SSA from 1994 to January 2008. A November 2008 internal medicine note reflects that the Veteran was admitted for substance dependence. He reported joint pain in both shoulders. The pertinent diagnostic impression was shoulder joint pain.

A March 2009 VA orthopedic note reflects that the Veteran was diagnosed with shoulder impingement. An April 2009 orthopedic surgery consult reflects that the Veteran reported that his left shoulder pain had been present intermittently since about 1984 during boot camp, when he did a lot of push-ups. An X-ray study showed minimal osteoarthritic changes in the left shoulder, but did show somewhat of a hooked appearance of the left acromion. A magnetic resonance imaging (MRI) was performed in 2006 and was unremarkable, and did not suggest a rotator cuff tear. The diagnostic assessment was signs and symptoms of left shoulder impingement. A June 2009 orthopedic note reflects a diagnosis of chronic left shoulder impingement with cuff tendonitis.

On VA examination in October 2009, the examiner noted that the Veteran had bursitis of the left shoulder in the 1980s, and over the years he had persistent left shoulder pain. An X-ray study of the left shoulder showed acromioclavicular arthritis. The diagnosis was bursitis and tendinitis of the left shoulder. The examiner opined that any relationship of this condition to service was purely speculative. In a May 2011 addendum opinion, the examiner stated that the claims file was reviewed, and the diagnosis was bursitis tendinitis of the left shoulder, and opined that having reviewed the record, due to length of time and nexus of any injury, the relationship to current symptoms to service is speculative. 

A September 2010 X-ray study of the left shoulder showed mild degenerative change. An April 2011 VA physical therapy note reflects that the Veteran reported that he had left shoulder pain since approximately 1989, and previously injured his left shoulder during boot camp in service while performing push-ups. The physical therapist noted signs and symptoms suggestive of rotator cuff and possible labral involvement. He was referred for a MRI.

A July 2011 MRI of the left shoulder showed a full-thickness tear of the anterior portion of the supraspinatus tendon, a severe partial tear of the posterior portion of the supraspinatus tendon, tendinopathy of the infraspinatus tendon, and mild sloping of the acromion with osteophytes impinging upon the supraspinatus muscle and tendon.

The Veteran underwent left shoulder arthroscopy/RCR in October 2011. A December 2011 VA physical therapy note reflects that the Veteran was a right-handed roofer. He reported that he had pain in the left anterior deltoid for the past 27 years, and said the pain began suddenly when he was doing a lot of push-ups in boot camp.

On VA examination of the left shoulder in July 2015, the examiner indicated the following diagnoses: left shoulder strain, diagnosed in 1985, and left rotator cuff tear, diagnosed in 2011. The examiner noted that Veteran developed left shoulder pains after doing push-ups, was diagnosed with a strain and treated. The Veteran reported that over the years he developed chronic left shoulder pain, and that repetitive lifting and pushing increased the pain. He had a rotator cuff repair in October 2011. An X-ray study showed degenerative or traumatic arthritis of the left shoulder. The examiner opined that it is less likely than not that any current left shoulder condition is related to a one time strain in service, and it is more likely than not that the current left shoulder disability is a result of normal age progression and deconditioning. The examiner added that simple strains and sprains are usually self-limiting conditions which resolve without sequelae, and observed that the separation examination was silent for any chronic left shoulder condition. 

At the May 2017 Board hearing, the Veteran testified that he could not recall a specific incident in service with regard to his shoulder other than performing push-ups. He said he was seen for his shoulder a couple of times in basic training. He said he was not treated, but was put in a special medical group. He said he could not hold a gun and kept dropping it. He testified that he continued to have shoulder issues throughout his military career, and that in his job as a boiler technician, he performed heavy labor, including working overhead, moving and lifting things, and he believed this aggravated his shoulder condition. He stated that he was seen for the shoulder on the ship, and after an X-ray study did not show anything, he was given pain medication and sent on his way. He stated that there were a few occasions in which his left arm "would go out," and then his right arm would be yanked by whatever he was holding, along with his back. After service he was seen for his shoulder a few times, and finally he underwent a MRI a few years ago, and had surgery as a result of the findings. He stated that his shoulder problems had been continuous from the time he was in the Navy until the present. He denied any post-service left shoulder injuries.

Throughout this appeal, the Veteran has consistently asserted that his current left shoulder disability is related to service. He is certainly competent to say he began having left shoulder symptoms such as pain while in service, since this is within the realm of lay experience. 38 C.F.R. § 3.159 (a)(2). See also Jandreau, supra; Davidson, supra. However, the Board must determine if these statements are also credible.

After a review of all of the evidence of record, the Board finds that there is no competent and credible evidence linking the current left shoulder disability to active service.

While service treatment records reflect that the Veteran was treated for left shoulder pain in 1984 and 1985, the post-service medical evidence does not reflect any complaints or treatment related to the left shoulder for approximately 8 years following the conclusion of his service. And while it is true he need not have received continuous treatment for his left shoulder disability during those intervening years, only persistent or recurrent symptoms, the absence of any intervening complaints or findings related to this disability for so long after service is a factor weighing against continuity of symptomatology. 38 C.F.R. § 3.303 (b). See also Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service resulting in any chronic or persistent disability); Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran had failed to account for lengthy time period between service and initial symptoms of disability). 

The Veteran did not claim that he incurred a chronic left shoulder disability during active duty until filing his current VA disability compensation claim in January 2009. The Board finds that his previous more contemporaneous histories, including during service, and his previous statements made for treatment purposes are of greater probative weight. See Pond v. West, 12 Vet. App. 341 (1999). The Veteran specifically denied having a shoulder condition in his August 1988 report of medical history upon separation from service.

The Veteran has made multiple conflicting statements as to the date of onset of his left shoulder symptoms, and the Board finds that his current statements as to continuous left shoulder symptoms are not credible, particularly when compared to his prior statements made to medical providers. Moreover, some of his statements regarding treatment for a left shoulder condition aboard ship are not confirmed by the contemporaneous medical records. These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of left shoulder symptoms since service. See Madden v. Gober, 125 F.3d 1477, 1481   (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence). The Board observes that the Veteran performed several jobs involving heavy labor (such as working as a roofer) during the years immediately following service, and that he has complained of pain in both shoulders.

Here, after reviewing all the relevant lay and medical evidence, the Board finds that the weight of this evidence (the most probative of it) indicates the Veteran has not experienced continuous left shoulder symptoms since service.

The medical evidence of record weighs against the finding of a nexus. The Board finds that a left shoulder disability was not diagnosed on separation examination. The first objective evidence of a left shoulder disability is dated in late 1996. Moreover, a 2006 MRI of the left shoulder was unremarkable, and did not show a rotator cuff tear, while such a tear was demonstrated on MRI in 2011.

The Board finds that the July 2015 medical opinion constitutes probative evidence against the Veteran's claim. It is based on current examination results and a review of the medical record. The examiner explained the opinion with references to the Veteran's active duty and post-service medical and occupational history. This fact is particularly important, in the Board's judgment, as the references make for a more convincing rationale. See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"). See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion). The VA examiner sufficiently discussed the underlying medical rationale of the opinion, which, rather than mere review of the claims file, is more so where the probative value of the opinion is derived. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Green v. Derwinski, 1 Vet. App. 121 (1991). The VA medical opinion shows that the examiner reviewed the Veteran's claims file, including his service treatment records. The examiner set forth the relevant history, the Veteran's subjective complaints, and the examination results.

Finally, the Board notes that there is no competent evidence of record linking the current left shoulder disability to service, and no evidence of arthritis manifested to a compensable degree within the first year after separation from active duty. 

Additionally, while the Veteran may sincerely believe that his current left shoulder disability is related to service, he has not demonstrated that he has any knowledge or training in determining the etiology of such conditions. Although lay persons are competent to provide opinions on some medical issues, the specific issues in this case (whether the Veteran's left shoulder rotator cuff tear, arthritis, impingement and tendonitis are related to active duty) fall outside the realm of common knowledge of a lay person. See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4   (Fed. Cir. 2007) (lay persons not competent to diagnose cancer). As a result, the Veteran's assertions cannot constitute competent medical evidence in support of this claim.

The Board gives greater weight to the medical opinion of the July 2015 VA examiner, who concluded that it is less likely than not that the Veteran's left shoulder disability is related to service. 

There is no credible or probative evidence of record to suggest that the Veteran's current left shoulder disability began in service or has continued to the present. Based on the foregoing, the Board finds that the preponderance of the competent and credible evidence weighs against the Veteran's claim, and service connection for a left shoulder disability is not warranted on either a direct or presumptive basis. As the preponderance of the evidence is against the claims for service connection for a left shoulder disability, the claim must be denied. See Alemany, 9 Vet. App. 518 (1996).

Lumbar Spine Disability and Left Leg Pain

The Veteran contends that he has a current low back disability due to a back injury in service. In his January 2010 notice of disagreement, he stated that he had chronic left leg pain that extended through to his foot, which might be sciatica from the claimed lumbar disc disease.

In a statement received in March 2009, the Veteran stated that he had fallen off ladders due to his left arm giving out and shifting his weight, and then reinjuring his back.

A review of the evidence reflects that the Veteran has been diagnosed with a current back disability, to include degenerative disc disease. He has also been diagnosed with back pain with sciatica.

Consequently, the determinative issue is whether or not these disabilities are attributable to his military service.

Service treatment records reflect that a July 1984 entrance medical examination and a September 1985 medical examination were negative for pertinent abnormalities. In December 1987, the Veteran complained of low back pain and tightness for 2 days. He said he went dancing and woke with a sore back the next day. He said the condition was aggravated by lifting or heavy work. He denied trauma and denied radiating pain. On examination, gait was normal but he had moderate stiffness moving from sitting to standing position. There were no deformities, swelling, rigidity or spasms. Range of motion was limited due to pain. He had good deep tendon reflexes, and was neurologically intact. The diagnostic assessment was low back strain. He was placed on light duty for 72 hours.

In mid-January 1988, the Veteran complained of right-sided low back pain for 1.5 to 2 weeks. He said the onset was gradual, and he first noticed it after moving 50-pound drums 2 weeks ago. The pain was non-radiating and there was no numbness or tingling in the extremities. On examination, he had a good gait. There was only approximately 10 to 15 degrees of flexion with pain. Side bending and extension were good. The examination showed non-radiating pain with leg lifts. There was no tenderness to palpation, no curvatures, and no point tenderness. The diagnostic assessment was aggravated muscle strain. He was placed on light duty for 72 hours.

In February 1988, the Veteran was seen for slight back pain. He reported that while moving a heavy object, he experienced gradual onset of right groin pain, radiating into the right gluteus. On examination, the gluteus had no palpable tenderness, the right groin was painful, and he was unable to touch his toes without pain. The diagnostic assessment was rule out hernia. A surgeon subsequently examined him and found no hernia; the diagnostic impression was groin strain.

On separation examination in August 1988, the Veteran's spine and lower extremities were normal, as was a neurological examination. In an August 1988 report of medical history, the Veteran stated that he was in good health. He denied a history of recurrent back pain, and denied a "trick" or locked knee, foot trouble, neuritis, and paralysis. He also denied swollen or painful joints, leg cramps, lameness, and arthritis, rheumatism or bursitis.

An October 1996 post-service VA outpatient treatment record reflects that the Veteran complained of acute low back pain since the prior week, when he lifted and threw something while twisting his back at the same time. He also indicated that he had past back problems, which he treated with heat. The diagnostic assessment was rule out disc herniation. In November 1996 he reported that he went to a chiropractor who said he had a slipped disc and a pinched nerve. In December 1996 he reported that his back was improved. In August 1997, he complained of low back pain. Subsequent VA medical records reflect treatment for back pain.

Private medical records from Akron General Hospital dated in June 2004 reflect that the Veteran complained of low back pain after lifting an 80-pound bag of cement last night from the back of a car while at work. Since that time he had very severe right-sided low back pain, as well as stiffness. On examination of the back there was no tenderness to palpation of spinous processes, and no sacroiliac point tenderness. He had very significant right-sided paralumbar spasms with overlying discomfort with some decreased range of motion with regards to forward flexion and extension as well as rotation. He had full range of motion of the extremities, and sensory and motor examination of the distal extremities was within normal limits. The diagnostic impression was musculoskeletal back strain secondary to heavy lifting of an object. In July 2004 he was again treated for low back pain. He told the triage nurse that he injured his back two weeks ago and the pain started up again while walking today. The patient states that he was on disability through the VA for a shoulder injury. He stated that the pain radiated down both legs and that his left foot sometimes turned inward. He denied direct trauma or fall. The diagnosis was acute low back pain, possible herniated disc. The Veteran was treated for low back pain again in August 2004. The Veteran reported that the current episode was started by moving some wood the previous day. He stated that his pain was radiating down both legs. He said he was on disability for a shoulder injury he received years ago, and worked for some friends intermittently to supplement his income. The examiner indicated that the Veteran's back pain was chronic in nature with acute exacerbations secondary to his activities the previous day. The diagnosis was recurrent back pain with muscle spasm, rule out herniated disc. In November 2004, he complained of low back pain after moving a ladder the previous day. The pertinent diagnosis was chronic lumbar pain. Subsequent treatment records reflect episodes of low back pain and strain after lifting in November 2005, after moving a table in July 2006, and after sneezing in June 2008, when he was diagnosed with back pain, acute exacerbation of chronic.

An April 2005 VA physical therapy note reflects that the Veteran complained of low back pain. He reported that he injured his back on numerous occasions from falling off a ladder while working as a roofer and painter. He said he last injured his back in October 2004. He also complained of intermittent pain in his right leg.

A June 2007 VA outpatient treatment record reflects that the Veteran had a long history of back problems, and reported current back spasm after sneezing. The diagnostic assessment was back spasm.

A private medical record from P.A.S., MD dated in September 2008 reflects that the Veteran complained of a chronic back pain problem, with pain occasionally radiating into his legs. On examination, there was pain and tenderness to palpation of the back. The pertinent diagnoses were lumbosacral strain and mild arthritis of both knees.

In October 2008, the Veteran's VA problem list included backache, diagnosed in September 2001. A November 2008 internal medicine note reflects that the Veteran was admitted for substance dependence. He reported chronic low back pain. The pertinent diagnostic impression was backache.

An April 2009 VA MRI of the lumbar spine showed degenerative changes with central disc herniation and diffuse disc bulge at L4-5, and osteophytes compromising the neural foramen.

On VA examination in October 2009, the examiner noted that the Veteran's medical history showed a back strain in the 1980s, and over the years he now had persistent pain soreness and tenderness in his lumbar spine. X-ray study now shows degenerative disc disease from natural age progression of his back. The last couple of years it had been worse with increasing back pain that was not radicular. The diagnosis was degenerative disc disease of the lumbar spine. The examiner opined that this condition was not likely related to service based on examination and based on the record showing only back strain, and concluded that it is more likely a natural age progression. 

A November 2009 VA outpatient treatment record reflects that the Veteran complained of low back pain after sneezing the previous day, with pain radiating down the right leg and left lower leg numbness (but this symptom was reportedly chronic). An April 2011 VA outpatient treatment record reflects that the Veteran attributed his low back pain to picking up a pump during service.

In a May 2011 VA addendum medical opinion, the examiner stated that the claims file was reviewed, and The patient had a back strain in the 1980s. Over the years since that time no other injury has occurred but he has gradually developed more pain, and now had degenerative disk disease. The examiner stated that he had already opined that this is not related to back strain but rather was a natural age progression, and gradually with time it was getting worse. He got increasing pain ache and tenderness in and across the back, had limited endurance, and could not do any bending and lifting type of work. He occasionally he got some left leg pain with this. He had an awkward gait using a cane for support, and had tenderness, soreness,  muscle cramping and spasms across the lumbar spine pain throughout the range of motion of the lumbar spine. Neurologically, straight leg raising on the left side caused back pain. He had some decreased sensation in the left thigh and normal sensation in both legs. Reflexes were equal strength. The diagnosis was degenerative disc disease of the lumbar spine. The examiner stated that his opinion had already been stated that this was not likely related to back strain but rather more likely than not natural age progression and his opinion was unchanged.

A November 2011 VA outpatient podiatry note reflects that the Veteran reported that he had a low back injury while in the Navy, and again later after service resulting in slipped discs. Physicians then diagnosed polyneuropathy, and left foot drop.

On VA examination of the spine in July 2015, the examiner diagnosed lumbosacral strain and intervertebral disc syndrome (IVDS). The Veteran reported that he woke up with back pains after a night of dancing. He was seen and diagnosed with a strain and treated. He had aggravation of the back strain moving 50-pound drums. The Veteran stated that he developed chronic back pains over the years. The examiner opined that it is less likely than not that any current back condition is related to a strain in service, and it is more likely than not related to normal age progression, deconditioning and a post-service lifting injury in 1996. The examiner noted that the Veteran's separation examination was normal. 

On VA examination of the left leg, the examiner indicated that the Veteran did not have a current diagnosis associated with the claimed left leg disability, and that it is less likely than not that any current left leg condition is related to the Veteran's labor-intensive military duties involving heavy lifting during service, and it is more likely than not related to radiculopathy from the current back condition. The examiner noted that service treatment records were silent for any diagnosed left leg condition and the separation examination was normal. 

At the May 2017 Board hearing, the Veteran testified that he had to carry heavy items in service, and that he went back and forth for treatment of back pain. He was given an injection of pain medication and a muscle relaxer and sent on his way. He said he was given a light duty chit a few times, but his senior chief did not follow it, and he worked through the pain, and had to perform lifting. He continued to have back issues and back pain after service. He testified that he had intermittent back pain since his Naval service, and denied any post-service back injuries. He asserted that his left leg pain was related to his back disability. He said that when he was lifting or carrying things, and dropped them and yanked his back, and he believed he pinched a nerve in his back. He said his left leg had nerve problems and the entire leg was sometimes numb. He also asserted that his knees were shaky because of his back.

After a review of all of the evidence of record, the Board finds that there is no competent and credible evidence linking the current low back disability to active service.

While service treatment records reflect that the Veteran was treated for low back pain and strain in service, he denied back pain on separation medical examination and the post-service medical evidence does not reflect any complaints or treatment related to the low back for approximately 8 years following the conclusion of his service. And while it is true he need not have received continuous treatment for his low back disability during those intervening years, only persistent or recurrent symptoms, the absence of any intervening complaints or findings related to this disability for so long after service is a factor weighing against continuity of symptomatology. 38 C.F.R. § 3.303 (b); see also Maxson, supra, Mense, supra. 

The Veteran did not claim that he incurred a chronic low back disability during active duty until filing his current VA disability compensation claim in January 2009. The Board finds that his previous more contemporaneous histories, including during service, and his previous statements made for treatment purposes are of greater probative weight. See Pond v. West, 12 Vet. App. 341 (1999). The Veteran specifically denied having recurrent back pain in his August 1988 report of medical history upon separation from service.

The Veteran has made multiple conflicting statements as to the date of onset of his low back symptoms, and the Board finds that his current statements as to continuous low back symptoms are not credible, particularly when compared to his prior statements made to medical providers. Moreover, although he testified that he had no post-service back injuries, the medical evidence of record, including his own statements made to medical treatment providers, shows many post-service back injuries, including at work. These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of low back symptoms since service. See Madden, supra. The Board again observes that the Veteran performed several jobs involving heavy labor (such as working as a roofer) during the years immediately following service, and that he told an treatment provider in April 2005 that he injured his back on numerous occasions while working as a roofer and painter.

Here, after reviewing all the relevant lay and medical evidence, the Board finds that the weight of this evidence (the most probative of it) indicates the Veteran has not experienced continuous low back and left leg symptoms since service. The evidence of record shows that the Veteran's only left leg disability is knee arthritis, and radicular symptoms from the lumbar spine. There is no probative evidence linking such disabilities to service.

The medical evidence of record weighs against the finding of a nexus. The Board finds that a low back disability was not diagnosed on separation examination. The first objective evidence of a low back disability is dated in late 1996. 

The Board finds that the July 2015 medical opinion constitutes probative evidence against the Veteran's claim. It is based on current examination results and a review of the medical record. The examiner explained the opinion with references to the Veteran's active duty and post-service medical and occupational history. This fact is particularly important, in the Board's judgment, as the references make for a more convincing rationale. See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"). See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion). The VA examiner sufficiently discussed the underlying medical rationale of the opinion, which, rather than mere review of the claims file, is more so where the probative value of the opinion is derived. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Green v. Derwinski, 1 Vet. App. 121 (1991). The VA medical opinion shows that the examiner reviewed the Veteran's claims file, including his service treatment records. The examiner set forth the relevant history, the Veteran's subjective complaints, and the examination results.

Finally, the Board notes that there is no competent evidence of record linking the current low back disability or left leg disability to service, and no evidence of arthritis manifested to a compensable degree within the first year after separation from active duty. 

Additionally, while the Veteran may sincerely believe that his current low back and leg disabilities are related to service, he has not demonstrated that he has any knowledge or training in determining the etiology of such conditions. Although lay persons are competent to provide opinions on some medical issues, the specific issues in this case (whether the Veteran's degenerative disc disease, arthritis and radicular symptoms are related to active duty) fall outside the realm of common knowledge of a lay person. See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer). As a result, the Veteran's assertions cannot constitute competent medical evidence in support of these claims.

The Board gives greater weight to the medical opinion of the July 2015 VA examiner, who concluded that it is less likely than not that the Veteran's low back disability and left leg disability are related to service. 

There is no credible or probative evidence of record to suggest that the Veteran's current low back disability and left leg disability began in service or continued to the present. Based on the foregoing, the Board finds that the preponderance of the competent and credible evidence weighs against the Veteran's claim, and service connection for a low back disability and left leg disability is not warranted on either a direct or presumptive basis. As the preponderance of the evidence is against the claims, the claims must be denied. See Alemany, 9 Vet. App. 518 (1996).

Left Hand Disability 

In his original service connection claim in January 2009, the Veteran asserted that his left hand disability began in 1985. In a statement received in March 2009, the Veteran stated that he had left shoulder and hand disabilities due to injuries in service, which caused him to drop things if he lifted them over his head.

A review of the evidence reflects that the Veteran has been diagnosed with a current left hand disability, as demonstrated on VA examination in July 2015. Consequently, the determinative issue is whether or not this disability is attributable to his military service.

Service treatment records reflect that a July 1984 entrance medical examination was negative for pertinent abnormalities. In mid-September 1987 the Veteran was treated for a left index finger wound. He was seen on September 17, complaining of extreme tenderness of the fingers and hand, after he stuck his left index finger with a pen knife the night before. On examination, there was swelling and pain, and a wound of the volar PIP (proximal interphalangeal) joint. There was tenderness of most of the hand and fingers. The diagnostic assessment was "horseshoe infection" of the left hand.

Inpatient hospital records dated from September 17 to 25, 1987 reflect that he was hospitalized after he accidently stabbed himself in the left index finger with a pocket knife 18 hours prior to presentation. His general physical examination was normal. Pertinent physical examination was directed to the left index finger which showed posture to be held in slight flexion, fusiform swelling from the MCP (metacarpophalangeal) joint to the tip of the finger, exquisite tenderness to palpation over the flexor sheath to the mid-palm and extreme pain with passive extension. There was a 3-mm laceration on the volar aspect of the PIP joint. He was taken to the operating room where an incision and drainage (I&D) was accomplished. Delayed primary closure sutures were placed which were subsequently closed on September 21, 1987, and he was given antibiotic medication. At discharge his wound was clean and without signs of infection. He was actively involved in occupational therapy and working on range of motion. The discharge diagnosis was flexor tenosynovitis of the index finger, left hand. 

On follow-up on October 5, 1987, the wound was healing well and the sutures were discontinued. There was limitation of motion and light duty was recommended. 
On follow-up on October 9, 1987, the finger wounds were healing well, range of motion was improved with near full extension actively, and definite full extension passively. Grip strength was somewhat decreased, but he should be able to function in the workspace. The diagnostic impression was resolved palmar space/digital infection. He was returned to full duty and was advised to exercise his hand and increase his range of motion.

On separation examination in August 1988, the Veteran's upper extremities were normal. In an August 1988 report of medical history, the Veteran stated that he was in good health. He denied a history of swollen or painful joints, arthritis, rheumatism or bursitis. He reported that he was hospitalized for an infected finger at a Naval Hospital in 1987. The reviewing examiner indicated that there was no current disability.

Post-service medical records are negative for treatment of left hand symptoms until 2006. Private medical records from Akron General Hospital dated in June 2006 reflect that the Veteran was seen after slamming his left middle finger in a door, causing a severe avulsion and partial amputation of his finger. An X-ray study showed no fracture. The diagnosis was distal third left finger avulsion.

SSA records include medical records of muscle testing during orthopedic examination by Dr. S. in September 2008, which showed normal grip strength, manipulation, pinch and fine coordination in both hands; no limitation of motion was shown. Dr. S. stated that an examination of the wrists and hands did not show any orthopedic problems. He was diagnosed with impingement tendinitis of both shoulders.

A December 2011 VA physical therapy note reflects that the Veteran was seen for treatment of his left shoulder. He complained of numbness and tingling of his entire left hand, and numbness in his right hand. 

An April 2013 VA outpatient treatment record reflects that the Veteran reported that he had intermittent left hand numbness for a year.

On VA examination in July 2015, the examiner indicated that the Veteran was diagnosed with left synovitis in 1987, and had a stab wound of the left index finger at the PIP joint. He subsequently had I&D, and was diagnosed with flexor tendon tenosynovitis and treated with therapy. Currently the Veteran reported that he had flare-up of left index finger pain once or twice per week associated with repetitive gripping. On examination, range of motion of the left hand and fingers was all normal. There was evidence of pain with use of the hand, and tenderness over the PIP joint. There was no muscle atrophy. There was a scar of the left index finger that was 11 centimeters long with a width of .2 cm, that was a scar from left index finger I&D. Currently an X-ray study showed degenerative or traumatic arthritis of the left hand; arthritis was documented in multiple joints of the same hand, including thumb and fingers. The examiner opined that it is less likely than not that any current left index finger condition is related to the tenosynovitis in service, and  it is more likely than not related to normal age progression. The examiner noted that the Veteran's separation examination was silent for any chronic finger condition. 

At the May 2017 Board hearing, the Veteran testified that during service he was working down in a plant and he was changing a packing on the valve and slipped off the valve and stuck his finger with a pen knife. He stayed on duty for 12 hours during his watch. When he was relieved in the morning, all the fingers, the entire hand, and all the way up to the shoulder were swollen. He then had surgery on it, and treatment for an infection. He said doctors told him he might lose his arm or hand, and he later spent a month in rehab. He was not currently receiving treatment for his hand or finger, but had intermittent problems. He said his hand strength was reduced afterward, and his hand was shaky for about six or seven months. He testified that currently, he could grip with the hand but it sometimes did not hold. He reported decreased grip strength, and said he sometimes had pain in his finger. When he sought treatment for it he was given a muscle relaxer and told to soak it.

Upon review of all of the medical evidence of record, the Board finds that the current scar of the left index finger was incurred in service. The medical evidence reflects that the Veteran suffered a stab injury to the left index finger in service, which was subsequently infected and then surgically repaired, and the July 2015 examiner opined that the current 11-centimeter left index finger scar was a scar from left index finger I&D. For the reasons set forth above, the Board finds that service connection for a left index finger scar is warranted. 38 C.F.R. §§ 3.102, 3.303(b).

However, the Board finds that the weight of the evidence does not link any other left hand disability to service. There is no competent and credible evidence linking the current left hand arthritis to active service.

While service treatment records reflect that the Veteran was treated for a left index finger laceration and infection in service, a left hand disability (other than the finger) was not found on separation medical examination, and the post-service medical evidence does not reflect any complaints or treatment related to the left hand for several years following the conclusion of his service. And while it is true he need not have received continuous treatment for his left hand during those intervening years, only persistent or recurrent symptoms, the absence of any intervening complaints or findings related to this disability for so long after service is a factor weighing against continuity of symptomatology. 38 C.F.R. § 3.303 (b); see also Maxson, supra, Mense, supra. 

Here, after reviewing all the relevant lay and medical evidence, the Board finds that the weight of this evidence (the most probative of it) indicates the Veteran has not experienced continuous left hand symptoms since service, other than the left index finger scar.

The medical evidence of record weighs against the finding of a nexus. The Board finds that a left hand disability was not diagnosed on separation examination, and that the Veteran suffered a severe post-service injury to the left middle finger in 2006. The Veteran had normal left hand grip strength on private examination in 2008.

The Board finds that the July 2015 medical opinion constitutes probative evidence against the Veteran's claim. It is based on current examination results and a review of the medical record. The examiner explained the opinion with references to the Veteran's active duty and post-service history. This fact is particularly important, in the Board's judgment, as the references make for a more convincing rationale. See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"). See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion). The VA examiner sufficiently discussed the underlying medical rationale of the opinion, which, rather than mere review of the claims file, is more so where the probative value of the opinion is derived. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Green v. Derwinski, 1 Vet. App. 121 (1991). The VA medical opinion shows that the examiner reviewed the Veteran's claims file, including his service treatment records. The examiner set forth the relevant history, the Veteran's subjective complaints, and the examination results.

Finally, the Board notes that there is no competent evidence of record linking the current left hand disability to service, and no evidence of arthritis manifested to a compensable degree within the first year after separation from active duty. 

Additionally, while the Veteran may sincerely believe that his current left hand disability other than the left index finger scar is related to service, he has not demonstrated that he has any knowledge or training in determining the etiology of such conditions. Although lay persons are competent to provide opinions on some medical issues, the specific issues in this case (whether the Veteran's arthritis or symptoms of numbness and tingling are related to active duty) fall outside the realm of common knowledge of a lay person. See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer). As a result, the Veteran's assertions cannot constitute competent medical evidence in support of this claim.

The Board gives greater weight to the medical opinion of the July 2015 VA examiner, who concluded that it is less likely than not that the Veteran's left hand disability is related to service. 

There is no credible or probative evidence of record to suggest that the Veteran's current left hand disability (other than the left index finger scar) began in service or continued to the present. Based on the foregoing, the Board finds that the preponderance of the competent and credible evidence weighs against the Veteran's claim, and service connection for a current left hand disability (other than the left index finger scar) is not warranted on either a direct or presumptive basis. As the preponderance of the evidence is against the claim, the claim must be denied. See Alemany, 9 Vet. App. 518 (1996).

In sum, service connection for a left index finger scar is granted, and service connection for other disability of the left hand is denied.










							(Continued on the next page)

ORDER

Service connection for a left shoulder disability is denied.

Service connection for a low back disability is denied.

Service connection for a left leg disability is denied.

Service connection for a left index finger scar is granted.

Service connection for a left hand disability (other than the left index finger scar) is denied.




S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


